Citation Nr: 1130431	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge via video conference in September 2008.  The transcript of the hearing was associated with the claims file and has been reviewed.

In February 2010, the Board remanded the Veteran's claim for additional development.  Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).


The Veteran and his representative contend, in substance, that the Veteran has glaucoma, to include as secondary to his service-connected diabetes mellitus.  As previously stated, this matter was previously remanded by the Board in February 2010 where the RO was instructed to obtain additional VA treatment records and to schedule the Veteran for a VA examination and opinion with a rationale.

The Board acknowledges that additional VA treatment records have been obtained and the Veteran was afforded a VA examination in June 2010.  However, it appears deficiencies remain.  As identified by the Veteran's representative in a May 2011 Post-Remand Brief, the while an examination was conducted and an opinion as to whether the Veteran's diagnosis of glaucoma was related to his service-connected diabetes mellitus was provided, no rationale was offered as instructed by the February 2010 remand. 

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examination is inadequate because the examiner failed to provide a rationale for the negative opinion.

The Board finds that another remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. 268.  Thus, the Board remands this matter for an addendum by the same VA examiner from the June 2010 VA examination providing a rationale whether the Veteran's current glaucoma diagnosis is etiologically related to his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. AMC must request an opinion from the same VA examiner who conducted the June 2010 examination, (or if unavailable, to another appropriate VA reviewer) as to whether any current ocular disorders are at least as likely as not related to (or are being aggravated by) the Veteran's service connected diabetes mellitus .  In an addendum, the examiner should provide a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report.

The Veteran's claims file and a complete copy of this remand should be made available to the examiner, and such review must be noted in the addendum.  If the examiner determines that a new examination is required, a new comprehensive examination must be conducted.  

2. Thereafter, the AMC should readjudicate the Veteran's claims.  Thereafter the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


